Case: 19-40347      Document: 00515206429        Page: 1     Date Filed: 11/20/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals

                                    No. 19-40347
                                                                            Fifth Circuit

                                                                          FILED
                                 Conference Calendar              November 20, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JOSE SALAS-OLVERA,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:18-CR-837-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed for Jose Salas-Olvera has moved



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-40347    Document: 00515206429     Page: 2   Date Filed: 11/20/2019


                                 No. 19-40347

to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Salas-Olvera has not
filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                       2